OFFICE OF THE ATTORNEY    GENERAL   OF TEXAS
                       AUSTIN




RQn. a. A. Wb1tel-a
County Attorney
Ban   Wm      COUntY
tkn   aaba,    ~*%a*
Ron. C. A. ;:'Blter8,
                   Pa@   2


     the firm and coetrcadjudwd agalnet hlx,
    he my for mmh time as will satiaiy the.
     judgmenthe put to work in the rrorkhoune,
    or on the county farm, or ~~bllo inprove-
    nents of the aounty, an provided in the
    ouooctedln(:artfole, or i? theawbe no suoh
    workhouse, farm or 5raprovemnnte,he ahall
    .be imprieoned in jail Par a auiiioient
    lsn#,h of time to dlnelnrge the iull amount
    of fine and costs adjudged a@lrmt him;....”

          Artiale 794 of the Code of Criminal ?rooeUure
reads as follasrer
         wyihem the mmlmbmnt a?msesea in a
    oonvlctionSor mlsdmeanor ie~aonflnemsnt
    fn jail Par more than one day, or where In
    suoh aonviatlonthe punishment 16 asssmsd
    only at a peauniary tlno and the party 80
    aonvieted in unable to pay'the line and
    oonta adjudgeedaminst him, thou6 so aon-
    viatea f.hallbe renulred to do manual
    labor fn saoordanoewith the provl~lom of
    this artlols under the foll.uwi~ rules and
    refplt+tinM:
         "1. Eaah acaslssionsm aourt may pro-
    vide for tha emotion oi a mrkhouso and the
    establishmentof a oounty lam ln aonmatlon
    thenwith for the purpoeo of utilizing the
    labor oi said parties EO aonvloted.
         "2. Yuch teme and workhoums ahall be
    under the oontml  and nanagemnt of the
    nomlscinnern court, and seiclaourt may adopt
    such ml08 end re~ulfitlona not lnaonulntont
    wlfh the lmw as they deem neom~ary for tha
    mcoe.~sfulmnnqcment end operation of sala
    inntitutloneend for efY%atlvelyutilizlrq:
    said lflbor.
           "3. 31~1~overseexw an4 auards may be
    employer under the authority of the am-
    nlseirnsrs   court 50 my bo neneauary to prc-
    vsnt escapes   an0 to enfcroe such lnbor, and
they shall he paid out of the aounfiytbra-
sury such conysnsattona8 said aourt may
preaorihe.
     "4. Those 80 cmvlctcd ehall bc 80
guarded w!11lcat nork 80 to prorant emonpc.
     "5. They ehall be put to labor upon
the puhlla roads, brl.dgelr or other publla
works of the oounty when their labor cannot
be utilized in the oountp rorichouaeor
aounty fam.
     "6. They ehall be requiml to labor
not lese than el&t nor mm   fihanten hours
ccoh day, Sundays emopted. ?foperson Bhall
ever be required to nwk for mom than one
Y-w
     "7. Qne who mfutms to labor or is
otherninerefraatory or Insubordinatemay
be punished by solitary aonilaclolent
                                    on bread
and watar or in euoh other Pnnnr aI) the
aamls8Ir?nersomrt my dlnbt.
      93. When not at labor they paaybe aon-
rIma   in jail or the workhouea, a8 may bo
'kost oomenitmt, or a.8the regulationsof
 the‘ocxmI~al.omra00~1% may pr~~orlbe.
     "9. A femle ahall In no atwe be re-
quircd to dc mnual lobor exumt In the
workhouse.
      "10. Onc who frtm we   diseaac, or
 other phyoloal or ncntal d&ability le Un-
 able to dc manual lnbar chall not bc re-
 qtircd to work, but shall remain in jail
 until his tom of lmpriamimentle ended,
 or until the fine and ooets adjudrtedacainat
 him arc dlsahergcdacoordlnq to law. HIP
 inabilityto do mm-1 labor IOAYbe detcrrzined
IIOll.   c.   A.   "alters, f'aF;e
                                 4


         by a physician a;?olntod for that purpose
         by the county Judas or the tonmlssioners
         oourt, who shall be paid for such servios'
         such ocnrensotion0~ sold court nay nllow~
               "11. One convict&l of a rrlsdenssnor
         whose runlshment either in whole or in
         part is imprisonnentin jallrray avoid
         manual labor by payment Into the aounty
         treasury of one dollar ror enoh day A the
         tern or him imprison-ent,and the receipt
         of the aountg trcaourer to that effaot
         shall be sufficientauthority for tho sherirr
         to detefn  him in Jail without labor,"
          In the mm   or Ex Parts ?ktes, 40 SW 869;it
was held that Seotion 5 or Artiole 16, above quoted, was
not a limltatfon on the part,of ths bgislaturs and doea
not oonfine its authorlty to tha passage of oonvlut
labor laws only when the penalty Imposed in mlsdamaanor
oases is n iin9 and ooets. &nun1 labor laws may be
legoily anaated and enfcroed In all caeen where the panal-
ty Imposad is imprisonmentIn the county jail regerdlese
cf whether they be for non-paymentof fine and oosts.
          Artlola 794, suwa, provides that the oommisslon-
em' aawt may enpJoy ovbrsasrs and @~rds to pnwent     es-
oape and to snforoe suah labor as prssoribedby--thesta-
tutes and that tho oonoiot shall be guardedwhile at work,
Eowsver, thero lo no provision In the statute authorizing
the o~rsnlsnloners~court or the mrds or oversners an~plog-
ad by the oourt to require and aompel the oonviats to wamr
a ball and ohain.
          The above quoted stntuteo provide that the ocn-
viots may rmrk out their fines and costs by labor in the
workhouse or on t?e county ian or public irixmve!nents,  or
11"there he no such workhcu!:e,ram or inprovenento,by
i.mprlsonmentin the jail foI n 3ufriolent length 0r time
to diseharpethe full p.munt of the fine and costs.   The
statute sncc1f1call.yseys "Tublio innrovenentsof the
oounty." Therefore,work on the public streets or an
_




    T1on.C. A. kters,     Faqe 5


    incorporatedcity would not be public work8     of the crmty.
              In view of the ?oreRoini:statutes,you are se-
    8peCtfUliy advised that it is the opinion or thi9 depart-
    ment that both of your queatirns should bo answered in
    the negative.
                 Trusting that the foregoing answer8 pour inquiry,
    we remain
                                     Yours very truly
                                   ATTORNEY G!XENERAS.
                                                   OF TEXAS


                                            Ards-ilWilliEw.l9
                                                  Aaslstant